Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s response filed on 02/05/2021 is acknowledged.
3.	Claims 35, 37, 39-41, 47, 57, 60-62 and 64-77 are pending and under consideration for their full scope.
4.	Applicant’s IDS filed on 10/17/2020 was considered previously.  The Examiner did not notice at the time that Applicant had listed on the IDS that the publications themselves had been included, rather than indicating that only the abstracts has been provided.  The Examiner had assumed that the publications provided on the IDS had been cited correctly and was surprised to see that they had not when she went to look for a particular document listed on the IDS.  
The Examiner has amended many publications on the IDS document to indicate that only the abstracts which were submitted have been considered.  Upon going through and verifying every single publication on the IDS the Examiner also found numerous documents that had not been included at all.  Those documents have been crossed out.  The Allen et al. reference of citation 9 was submitted in incomplete form missing pages.  The title of reference 34 was incorrectly cited and has been corrected.  
5. 	The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application 15/024,666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
6.	This application is in condition for allowance except for the following formal matters: 
Claim 47 stands objected to because it is dependent upon cancelled base claim 45.  
Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
7.	Claims 35, 37, 39-41, 57, 60-62 and 64-77 are allowed.
8.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 27, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644